Citation Nr: 0618988	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for lateral scar of the 
right distal thigh, residual of osteomyelitis of the right 
femur, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1978 to March 1984.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in January 2003, which denied the claim for increase.

When the case was previously before the Board in July 2005, 
the Board remanded the issue for additional development.  
That development has been completed to the extent possible, 
and the case returned to the Board for further consideration 
of the veteran's appeal.

During the course of the appeal, a rating of 10 percent was 
assigned by a rating decision of August 2005.  Although the 
evaluation of the veteran's disability was subsequently 
raised, the rating remains less that the maximum benefit 
available, and thus that increase does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the right 
thigh scar is currently 15 cm. long, at most 2 cm. at its 
widest point, deep, stable and adherent to underlying tissue, 
with the veteran reporting subjective complaints of numbness 
of the scar and very mild discomfort about the area of the 
scar.


CONCLUSION OF LAW

The criteria for a rating greater than 0 percent prior to 
July 28, 2005, and 10 percent thereafter, for a residual scar 
of the right distal thigh, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7803-7805 (2002), 7801-7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a February 2004 
Statement of the Case (SOC), and an August 2005 Supplemental 
Statement of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's correspondence, service medical records, VA 
examination reports, and photographs.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his multiple contentions, 
service medical records, VA examination reports, and 
photographs of the scar.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran claims that symptoms such as pain and the loss of 
muscle mass in his right thigh have caused an increased level 
of impairment, warranting a higher evaluation.  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Initially, the RO awarded service connection in an August 
2000 rating decision for the right thigh scar, with a 0 
percent evaluation assigned under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The veteran filed a claim for an 
increased rating in February 2002.  An August 2005 rating 
decision awarded a 10 percent evaluation effective in July 
2005 under Diagnostic Code 7899-7804 (a hyphenated Diagnostic 
Code is used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.)

Subsequent to the initiation of the veteran's claim, the 
rating criteria for scars were revised, effective August 30, 
2002.  See 67 Fed. Reg. 49590 (2002); 38 C.F.R. § 4.118 
(2005).  Thus, the old criteria apply to the period before 
and after August 30, 2002, while the new criteria are 
applicable only to the period beginning on August 30, 2002.  
Kuzma v. Principi, 16 Vet. App. 140 (2002); VAOPGCPREC 3-
2000.

The old criteria, in effect prior to August 30, 2002, 
provided a maximum 10 percent rating for superficial poorly 
nourished scars with repeated ulcerations.  38 C.F.R. § 
4.118, Diagnostic Code 7803.  A maximum 10 percent rating is 
also warranted for superficial scars which are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may be rated based on limitation 
of functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005).  Higher ratings under this code are warranted when 
greater areas are involved. 

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2005).  A 10 percent rating may be assigned for 
scars which are superficial and unstable.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  A 10 percent rating may be 
assigned for scars which are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
As with the old criteria, scars may also be rated on the 
basis of limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2005).

Considering all the pertinent evidence of record, the Board 
finds the evidence does not support an evaluation in excess 
of 0 percent prior to July 28, 2005, and in excess of 10 
percent thereafter.

The September 2003 VA examination noted complaints primarily 
in the knee when squatting or bending.  In this regard, the 
Board notes that the veteran currently receives a separate 10 
percent rating for a right knee condition related to the 
osteomyelitis of the right femur, and any symptomatology 
related to that disability cannot be considered when 
evaluating his right thigh scar.  38 C.F.R. § 4.14 (the 
evaluation of the same manifestation under different 
diagnoses is to be avoided). 

Objectively, the examination revealed a scar of 15 cm. in 
length and 3 mm. in width at its widest point.  Discoloration 
was also noted and the scar was considered retracted to 1 mm. 
below the skin surface, adherent to the underlying tissue, 
immobile, and non-tender.  No inflammation was noted.  
Photographs, later submitted in September 2003, show a scar 
that is consistent with this appraisal.  

This evidence does not establish that prior to July 2005, the 
veteran's scar was tender and/or painful, ulcerated, poorly 
nourished, unstable, or involved an area of 6 square inches 
(39 square cm.), or otherwise impaired function.  Thus, a 
compensable rating is not warranted during that period under 
Diagnostic Codes 7803-7805 (2002, 2005) or Diagnostic Code 
7801 (2005).

The veteran was accorded an additional examination in July 
2005, which served as the basis for the 10 percent evaluation 
awarded by the RO.  Objective evidence in the July 2005 
examination report reveals that the scar was about 15 cm. in 
length and 2 cm. wide at its widest point.  As with the prior 
examination, adherence to the underlying tissue was noted.  
The scar was further characterized as stable, depressed, 
deep, indurated and inflexible.  No inflammation, keloid 
formation, or edema was found.  The veteran complained of 
very mild discomfort around the scar and numbness in the scar 
tissue, but there was no pain on palpation of the scar.

Clearly, the veteran's scar is considered deep, but the area 
does not meet or exceed 6 square inches (39 square cm.) to 
warrant a compensable evaluation under Diagnostic Code 7801 
(2005).  

On remand, the RO awarded a 10 percent evaluation analogously 
under Diagnostic Code 7804 even though a painful scar was not 
shown, primarily to compensate the veteran for his subjective 
complaints-specifically, numbness of the scar area.  This is 
the maximum evaluation under this Diagnostic Code.
 
With respect to Diagnostic Code 7805, the veteran 
subjectively again complained of pain, fatigue and weakness 
in his right thigh and knee during the July 2005 examination.  
However, that examiner did not attribute these complaints to 
the veteran's scar.  In fact, the examiner specifically 
stated that there is no muscle atrophy and no functional 
impairment related to the scar.  The veteran's right thigh 
was larger in diameter than his left, and he showed adequate 
muscle strength of +4 in his right leg.  Notwithstanding 
comments by the veteran received in April 2004 and regarding 
muscle loss, there is no objective medical evidence of 
functional impairment that would warrant a compensable rating 
under Diagnostic Code 7805 for the scar.  As noted above, the 
veteran's orthopedic complaints are reflected in the separate 
rating for his right knee.  38 C.F.R. § 4.14.

In summary, under both the old and new criteria for 
evaluating scars, the record contains no objective medical 
evidence that the veteran's scar warrants a compensable 
evaluation prior to July 28, 2005, or an evaluation in excess 
of 10 percent thereafter, under any of the potentially 
applicable Diagnostic Codes.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to an increased rating for lateral scar of the 
right distal thigh, residual of osteomyelitis of the right 
femur, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


